Citation Nr: 1115634	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  10-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.

3.  Entitlement to an effective date prior September 5, 2007, for the grant of service connection for PTSD.

4.  Entitlement to an effective date prior to December 20, 2004, for the assignment of a 10 percent disability rating for left acromioclavicular separation.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to October 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In accordance with the opinion of the United States Court of Appeals for Veterans Claims (Court), TDIU has been included as an issue on appeal, as it is part and parcel of the claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of service connection for hypertension, an increased disability rating for PTSD, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The claim for service connection for PTSD, either formal or informal, was not received by VA until September 5, 2007.

2.  In a February 1964 rating decision, the RO granted service connection for a left shoulder disability and assigned a noncompensable disability rating; as the Veteran did not appeal this decision, the decision is final.

3.  The Veteran filed a claim for an increased disability rating for his left shoulder disability on December 20, 2004.  

4.  Medical evidence dated on December 13, 2004, shows a factually ascertainable increase of the Veteran's left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 5, 2007, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155(a), 3.400 (2010).

2.  The criteria for an effective date of December 13, 2004, for the assignment of a 10 percent disability rating for left acromioclavicular separation have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151. 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, letters dated in January 2005 and September 2007 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim for service connection and his claim for an increased rating; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In addition, the Board observes that with regard to the Veteran's initial claim for service connection for PTSD and the claim for an increased evaluation for his left shoulder, pursuant to the March 2008 rating decision, the claims were granted and thus substantiated under then-applicable law.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board notes that the January 2005 and September 2007 VCAA notice was properly tailored to the application for the original request for service connection and an increased disability rating, therefore, served its purposes in that they provided section 5103(a) notice to the Veteran; and its application is no longer required because the original claims have been substantiated.  The Board notes that the September 2007 VCAA letter included notice regarding the assignment of effective dates.  Additionally, in December 2009, the RO issued a Statement of the Case that contained, in pertinent part, the applicable criteria for establishing an earlier effective date.  See 38 U.S.C.A. §§ 5103A, 38 U.S.C.A. § 7105(d).  Therefore, the Board finds that with respect to the present claims, VA complied with the procedural statutory requirements of 38 U.S.C.A. § 5104(b) and 38 U.S.C.A. § 7105(d), as well as the regulatory requirements of 38 C.F.R. § 3.103(b).  See also Dingess, supra.

In this case, the Veteran's service treatment records and all VA medical records identified by him have been obtained and associated with the claims file.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter Mayfield III).

The Board concludes that any deficiency in the notice to the Veteran or the timing of any notice is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that even though the Board erred by relying on various post- decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the evidence established that the Veteran was afforded a meaningful opportunity to participate in the adjudication of his claim, and the error was harmless).  Additionally, there has been no prejudice to the Veteran in the essential fairness of the adjudication.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield III.

Earlier Effective Date for Service Connection for PTSD

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a Veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed" and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).

Turning to the merits of the claim, the Veteran asserts that an effective date prior to September 5, 2007, is warranted for the grant of service connection for his PTSD.  Essentially, he argues that the appropriate effective date for his disability is the date of the in-service incident which caused his psychiatric symptomatology.  He asserts the argument that because PTSD symptoms may be delayed for many months or even years, the disability should be recognized contemporaneously with the date of the event that caused the disability.  In this case, the Veteran's PTSD has been related to an in-service automobile accident that occurred in 1963.  Thus, he essentially claims that the appropriate effective date for his PTSD is the date of the automobile accident, which in this case is April 6, 1963.

Associated with the claims file is a February 2005 statement the Veteran submitted in support of his claim for an increased disability rating for his service-connected left shoulder disability.  He reported that his left shoulder disability was due to his in-service automobile accident.  According to the Veteran, he had trouble being in a car for approximately six months following his accident.  He also reported that he had nightmares about losing his life in another accident.

The claims file reflects that the Veteran filed a claim for service connection for anxiety and depression on September 5, 2007.  At that time, he essentially reported that he experienced nightmares and fears related to an in-service accident.  The claims file does not reflect that the Veteran filed a formal or informal claim for service connection for a psychiatric disorder prior to this date.

Thereafter, the Veteran underwent a VA PTSD examination in January 2008, at which time he was diagnosed with PTSD, which was related to an in-service motor vehicle accident.  Service connection for PTSD was granted by way of the March 2008 rating decision, and the RO assigned an effective date of September 5, 2007, the date upon which the Veteran filed his claim for service connection.

While the Veteran's VA medical treatment records have been associated with the claims file, these records do not show any psychiatric evaluations or reports of psychiatric symptomatology prior to September 5, 2007.

Here, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective the date the Veteran's original claim was filed with VA.  Because the Veteran's PTSD was related to his in-service motor vehicle accident, service connection was established.  While he has essentially asserted that his psychiatric disorder began in service and thus warrants an earlier effective date, it does not follow that the effective date of service connection be the day following service.  The record shows that the Veteran was discharged from active duty in October 1963 and did not file a formal or informal claim for service connection for tinnitus until September 2007.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection or the date that the disability first manifested.  Instead, the effective date is on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Since the Veteran did not file a formal or informal application for service connection prior to September 5, 2007, VA is precluded as a matter of law from granting an effective date prior to September 5, 2007, for service connection for PTSD.  

Moreover, the Board is precluded from assigning an earlier effective date based on the first documented reports of the Veteran's psychiatric symptomatology.  As explained above, the Veteran reported having nightmares about being involved in another automobile accident in a February 2005 statement submitted in connection with an unrelated claim.  However, there is nothing within this statement or any form of communication in the claims file dated prior to September 5, 2007, that may reasonably be construed as an informal claim for service connection for a psychiatric disorder.  38 C.F.R. § 3.155(a).  Similarly, there is no indication in the record that he received VA treatment or underwent any VA examination or hospitalization for his psychiatric disorders which may be construed as an informal claim for service connection prior to September 5, 2007.  As the effective date can be no earlier than the date of receipt of his claim, September 5, 2007, is the earliest effective date permitted by law.  See Lalonde v. West, 12 Vet. App. 377, 383 (1999).

As the preponderance of the evidence is against the claim of entitlement to an effective date earlier than September 5, 2007, for service connection for PTSD, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for the Assignment of 
10 Percent Disability Rating for a Left Shoulder Disability

For historical purposes, the Veteran was awarded service connection for a left acromioclavicular separation by way of a February 1964 rating decision.  In granting service connection for the claim, the RO acknowledged that the Veteran's service treatment records documented that he injured his left shoulder during an automobile accident.  However, the RO determined that a December 1963 VA orthopedic examination revealed no evidence of orthopedic disease.  Thus, an initial noncompensable disability rating was assigned, effective from October 26, 1963.

It is undisputed that the Veteran did not appeal the RO's February 1964 rating decision, and thus, absent clear and unmistakable error in the February 1964 rating, 
which the Veteran does not allege, that determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404.  As such, entitlement to an earlier effective date for a 10 percent rating for his left shoulder disability is not warranted on this basis.

Instead, the Veteran essentially claims that a 10 percent disability rating should be assigned for his left shoulder disability from the date following his discharge from active duty service.  Specifically, he asserts that at the time of his discharge VA classified him as service connected with a 10 percent disability rating.  He also asserts that that appropriate effective date for his left shoulder disability should be contemporaneous with the 1963 in-service automobile accident which caused his injury.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. §5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110 (b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require that VA look to all communications from the appellant which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Essentially two theories of entitlement exist in this case.  First, whether an increased rating claim was filed prior to December 20, 2004; and second, whether there is any evidence that the Veteran's service-connected left shoulder disability warranted the assignment of a 10 percent disability rating during the one year period prior to the date of claim.  Thus, the controlling issues in this case are therefore (1) the date on which the Veteran initiated his increased rating claim for the left shoulder disability and (2) the date on which entitlement to a 10 percent disability rating for a left shoulder disability was factually ascertainable.  38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400.

Here, the Board points out that the Veteran's left shoulder disability is rated under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula.   See 38 C.F.R. § 4.71a.  Under this diagnostic code, a 10 percent disability rating is assigned for either malunion of the clavicle or scapula, or for nonunion of the clavicle or scapula without loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  This diagnostic code further provides that, in the alternative, impairment of the clavicle or scapula can be rated based on impairment of function of the contiguous joint, which in this case, is the acromioclavicular joint.   In this regard, the Board notes that full range of motion of the shoulder is zero degrees to 180 degrees on forward elevation (flexion), zero degrees to 180 degrees on abduction, and zero degrees to 90 degrees on both external and internal rotation.  38 C.F.R. § 4.71, Plate I.  Moreover, the Board notes that, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 2020 (1995).

As noted above, the Veteran was awarded service connection for a left shoulder disability by way of a February 1964 rating decision.  An initial, noncompensable disability rating was assigned effective from October 26, 1963, the day following the Veteran's separation from active duty.  This rating was assigned based, in part, on a December 1963 VA orthopedic examination report, which showed that the Veteran reported having left shoulder pain and demonstrated 10 degrees loss of abduction, a 10 to 15 degree loss of external rotation, and crepitus in the left shoulder joint; the associated X-ray examination of the left shoulder showed a slight separation of the clavicle and acromial process, without any bone changes.  The Veteran did not appeal the February 1964 rating decision, thus, it became final.  38 U.S.C.A. § 7105.

On December 20, 2004, the Veteran requested to "reopen a new claim" for an increased rating for his service-connected left shoulder disability.  In support of his claim, he indicated that he had received treatment a VA medical facility.  The Veteran also requested that he be scheduled for an appropriate VA examination.

Thereafter, the RO associated the Veteran's VA medical treatment records with the claims file.  These records show that the earliest assessment of the Veteran's left shoulder disability was on December 13, 2004.  This clinical assessment revealed that the Veteran's active range of left shoulder motion was demonstrated by 90 degrees of forward flexion and 90 degrees of abduction; both movements were pain free.  The Veteran was assessed as having limited functional use of his left shoulder, secondary to probable tendonitis.  An associated December 13, 2004, X-ray examination of the left shoulder revealed "a little arthritic change."  

After a careful review of the lay and medical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that it is factually ascertainable that the Veteran's left shoulder disability has warranted a 10 percent disability rating since December 13, 2004.  Whereas the medical evidence dated prior to this time shows that the Veteran's left shoulder range of motion was generally limited by 10 to 15 degrees, the medical evidence dated from December 13, 2004, shows that his left shoulder flexion and abduction were both limited to only 90 degrees.  Moreover, the December 13, 2004 VA X-ray report documents the first evidence of any arthritic changes in the left shoulder and a VA examiner determined at that time that the Veteran had limited functional use of his left shoulder.  Given this, the Board finds that the Veteran has had an increase in the severity of his left shoulder disability, characterized by a limitation of motion and arthritis, since December 13, 2004, thereby warranting a 10 percent rating from that date.  See 38 C.F.R. §§ 4.59,  4.71a. 

Accordingly, because the Veteran's left shoulder disability satisfied the schedular criteria for a 10 percent disability rating as of December 13, 2004, within a year of the date upon which his formal claim for an increased rating for his left shoulder disability was received by VA, the Board finds that an effective date of December 13, 2004, for the assignment of a 10 percent rating for the left shoulder disability is warranted.

However, after careful review of the record, the Board finds that the evidence fails to show that an effective date prior to December 13, 2004, is warranted in this case.  In this regard, the Board notes that, following the RO's initial assignment of a noncompensable disability rating in the February 1064 rating decision, the record fails to show that the Veteran filed either a formal or informal claim for an increased rating until December 2004.  There are simply no VA examination or medical records pertaining to his left shoulder that are dated between February 1964 and December 13, 2004.  Moreover, there are no private treatment records pertaining to the left shoulder received by VA during this time period that show an increase in the severity of his disability.  Indeed, the Veteran did not submit any correspondence indicating his desire to seek a higher rating until December 2004.  As determined above, the medical evidence does not show a factually ascertainable increase in the severity of his left shoulder disability until December 13, 2004.  As such, in assigning December 13, 2004, as the effective date for the increased evaluation, the Board is herein assigning the earliest possible effective date for the assignment of a 10 percent disability rating for the Veteran's left shoulder disability because that was the earliest medical evidence showing that the disability warranted this evaluation.

Accordingly, the Board finds an effective date of December 13, 2004, but not earlier, for the assignment of a 10 percent disability rating for the Veteran's left acromioclavicular separation is warranted.  His formal claim for an increased rating was submitted at that time and the contemporaneous medical evidence shows that he was entitled to the benefit as of that date.  Therefore, resolving all doubt in favor of the Veteran, the earlier effective date of December 13, 2004, is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to September 5, 2007, for the grant of service connection for PTSD is denied.

Entitlement to an effective date of December 13, 2004, for the assignment of a 10 percent rating for left acromioclavicular separation is granted, subject to the laws and regulations governing monetary awards.  


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  
Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Service Connection for Hypertension

The Veteran claims that his currently diagnosed hypertension disorder is related to his service-connected PTSD.  He essentially argues that he experienced psychiatric symptoms for many years, which resulted in an elevation of his blood pressure.  Thus, he essentially claims that his hypertension is a result of his psychiatric disability.  In support of his contention, he has submitted internet articles, which he purports indicates a clinical relationship between hypertension and PTSD.

Under VA regulations, service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A disorder may also be service-connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as hypertension, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the laws pertinent to direct service connection described above, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The claims file reflects that the Veteran underwent a VA general medical examinations in November 2008.  Following a clinical examination, the Veteran was diagnosed with essential hypertension.  However, the examiner did not provide an opinion as to the etiology of the diagnosed disorder.

Currently, the medical evidence of record is negative for a medical opinion regarding whether the claimed hypertension is related to the Veteran's active  service or to his service-connected PTSD.  While the Veteran was provided a VA examination with respect to his claim, the Board finds the examination to be inadequate, as it is negative for an opinion as to the etiology of the claimed disorder.  The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given the facts detailed above, the Board finds that additional development is warranted to determine the etiology of the Veteran's hypertension.  As such, on remand, the Veteran should be scheduled for a VA examination so that a medical opinion can be obtained regarding whether the Veteran's hypertension is related to his active service, or to any of his service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Increased Initial Disability Rating for PTSD

Here, the Veteran claims that his service-connected PTSD is more severe than what is reflected by the currently assigned 30 percent disability rating.  He essentially claims that the current medical evidence of record does not adequately reflect all current aspects of his psychiatric symptomatology.  Addition, he claims that his psychiatric symptoms have gotten worse since the last VA examination in November 2008.  In this regard, the Board notes that the Veteran's VA medical records dated in May 2010 show that he underwent inpatient treatment due to suicidal ideations.  A June 2010 VA medical record shows that he had a Global Assessment of Functioning Scale (GAF) score of 53, which suggests a possible increase the severity of his psychiatric disability.  Given the evidence suggesting a possible increase in the severity of the Veteran's PTSD symptoms, and the Veteran's assertions as to an increase in his symptomatology, the Board finds that additional development is warranted to determine the current level of disability due to the Veteran's service-connected PTSD.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the Veteran's service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

TDIU

In regard to the Veteran's claim for TDIU benefits, the record reflects that this issue first adjudicated in a July 2010 rating decision, at which time the RO denied entitlement to a TDIU.  Subsequently, the Veteran's representative submitted a correspondence in July 2010 relaying that the Veteran disagreed with the July 2010 rating decision; his representative reiterated the Veteran's contention that he is entitled to a TDIU.  Insofar as the July 2010 correspondence conveyed dissatisfaction with the RO's July 2010 decision, the Board finds that this correspondence constituted a notice of disagreement with the July 2010 rating action.  See 38 C.F.R. §§ 20.201.  In making this determination, the Board points out that in a recent decision, Ortiz v. Shinseki, 23 Vet. App. 353 (2010), the United States Court of Appeals for Veteran's Claims (Court) stated that, "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the notice of disagreement ... finding that a statement constitutes a notice of disagreement merely requires finding "terms that can be reasonably construed as a desire for appellate review.'"  Ortiz v. Principi, 23 Vet. App. 353, 358 (2010) (citing Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002)).  Here, the Veteran's July 2010 correspondence as to his dissatisfaction with the July 2010 rating decision can reasonably be construed as a request for appellate review, and as such, the Board finds that he has submitted an notice of disagreement as to this claim.  Additionally, the Board finds that the Veteran's July 2010 notice of disagreement was timely filed.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).  However, it does not appear that the RO has issued a Statement of the Case in response to the Veteran's July 2010 notice of disagreement.  In such cases, the Board is required to remand the issue of a TDIU to the RO for issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Moreover, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU benefits, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Additionally, as noted above, the claim for an increased rating for PTSD and the claim for service connection for hypertension have been remanded for additional development, the outcome of which could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits.  As such, the Board finds that the issue of whether the Veteran is entitled to TDIU is inextricably intertwined with his claim for service connection for hypertension and the claim for an increased rating for PTSD.  Therefore, the issue of a TDIU will be held in abeyance pending completion of the additional development discussed above.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).  In this regard, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of his hypertension disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all findings reported in detail. 

Following the examination, the examiner must opine as to the following:

(a)  Whether it is at least as likely as not (a 50 percent likelihood or greater) that the diagnosed hypertension disorder is etiologically related to the Veteran's active duty service. 

(b)  Whether it is at least as likely as not (a 50 percent likelihood or greater) that the diagnosed hypertension disorder is caused or aggravated by a service-connected disability, to include the Veteran's service-connected PTSD.  

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion with regards to the Veteran's claim without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be reached.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA mental disorders examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).  The examiner also should indicate the degree of social and occupational impairment due to PTSD. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  If the examiner is unable to provide an opinion, he or she should so indicate and explain why an opinion cannot be reached.

3.  After completion of the foregoing and all notice and assistance requirements, the RO/AMC should readjudicate the hypertension and PTSD claims.  If any determination remains adverse, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.    

4.  After completion of the foregoing, the RO/AMC shall readjudicate the Veteran's claim for TDIU benefits.  If the benefit sought remains denied, the RO/AMC shall provide the Veteran and his representative with a Statement of the Case addressing the issue of entitlement to TDIU benefits.  The Veteran should be notified of the time limit within which an adequate substantive appeal must be filed in order to perfect an appeal of the issues.  Thereafter, the issue is to be returned to the Board following appropriate appellate procedures.  

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


